Citation Nr: 1455145	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  09-41 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1965.

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that this case was reviewed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

This case was remanded by the Board for further development in July 2014.  


FINDING OF FACT

The Veteran's service connected disability does not render him unable to obtain and retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2014); 38 C.F.R. §§ 3.158, 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in September 2012, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates in correspondence.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  This case was remanded in July 2014, in part, to allow the Veteran to identify all VA and non-VA medical care providers who have treated him for any psychiatric disorder, including his service connected anxiety disorder.  The RO contacted the Veteran and requested the above information so that relevant records could be obtained and associated with the record.  He did not respond.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.

Analysis 

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board observes that a claim for TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.

The Veteran is service connected for anxiety disorder, not otherwise specified evaluated as 50 percent disabling.  This is his only service connected disability.  The 50 percent rating does not meet the minimum percentage rating required for consideration of assignment of TDIU.  38 C.F.R. § 4.16(a).  Nevertheless, in exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b). 

Based on the evidence presented, the Board finds that the preponderance of the evidence is against the claim.  In this regard, the Veteran is unemployed and last worked in 2012.  The evidence shows that he worked for IBM manufacturing for 20 years and retired in 1998 due to layoffs.  After retirement, he worked in the trucking business until he quit due to trucking expenses.  He last worked full time in February 2012 when he worked for Coach America as a bus driver.  

The Veteran argues that he stopped working because of his service connected psychiatric disorder to include sleep problems.  Initially, the Board notes that while the Veteran is service connected for anxiety disorder, he is not service connected for posttraumatic stress disorder (PTSD) as he claims.  In any event, the objective evidence of record discloses that the Veteran's psychiatric disorder to include the service connected anxiety disorder does not render him unable to obtain or retain substantially gainful employment.  

To the end, the February 2008 private examiner found that his PTSD moderately compromised his ability to sustain work relationships.  The January 2009 VA examiner found that the Veteran's anxiety was manifest and affects him primarily in the form of disturbed sleep and in the form of a generally anxious subjective state and conscious worrying.  In August 2014 , the VA examiner reported that the diagnosis given at the time of the Veteran's last VA examination in January 2009 is discontinued as he did not report any mental health symptoms consistent with a diagnosis of anxiety disorder not otherwise specified.  According to the examiner, the Veteran did not meet the criteria for a mental disorder.  With regard to PTSD, the examiner found that the Veteran met the stressor criterion A for PTSD based on his report of witnessing a plane crash during his military service that resulted in the loss of life.  He does not, however, meet full symptom criteria for a related diagnosis as defined by the DSM-IV and/or DSM-V.  Furthermore, the VA examiner found that there was no evidence of clinically significant occupational or social impairment.  Although he has not worked since 2012, the VA examiner found that the Veteran did not describe any mental health symptoms that interfered with his occupational functioning when he was working.  

As shown above, the evidence shows that the Veteran's psychiatric disorder, even when considering the non service connected PTSD, does not render him unemployable.  Rather, it was found that there was no evidence of clinically significant occupational or social impairment resulting therefrom, and the more recent VA examination in August 2014 disclosed that the Veteran did not meet the criteria for a mental disorder as of that time.  

The Board finds that the Veteran is competent to report psychiatric symptoms to include sleep problems.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also finds his complaints are credible.  Although the Veteran believes that he cannot secure or follow a substantially gainful occupation as a result of his service-connected disability, the more probative evidence is against the claim.  The Board concludes that the Veteran's opinion is less probative than that of the skilled VA examiner.  In this regard, the VA examiner's opinion was rendered after review of the record (containing pertinent information), examination of the Veteran, and consideration of the nature and extent of his service connected disability.

The Board is also mindful that throughout this appeal the appellant has been unemployed and last worked in 2012.  The sole fact, however, that the Veteran is unemployed or has difficulty obtaining employment is not the basis for an award of a total disability evaluation based on individual unemployability due to service connected disorders.  Rather, the legal standard is whether the appellant's service connected disabilities alone preclude substantially gainful employment.  The Board has reviewed the lay statements, and all available VA outpatient treatment records and examinations.  These records do not show that the Veteran's service connected disability preclude him from engaging in substantially gainful employment.  Accordingly, a grant of TDIU is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.








ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied.


____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


